May 6, 1915. The opinion of the Court was delivered by
The plaintiff recovered judgment against Clarendon county for two thousand dollars exemplary damages for the lynching of his intestate, Marion Cantey, who was taken from the custody of two constables who were carrying him to jail on a warrant which charged him with assault and battery with intent to kill. One of the constables testified that there were eight or nine persons in the crowd which took Cantey from their custody and shot him to death.
By section 6 of article 6 of the Constitution and the statutes enacted thereunder, the lawmakers undertook to make a law which would at least aid in preventing the crime of lynching in this State. The Constitution provides that, in case a prisoner lawfully in custody of an officer is taken from his custody, through his negligence, permission or connivance, "by a mob or other unlawful assemblage of persons," and at their hands, suffers bodily violence or death, the officer shall be guilty of a misdemeanor and provides for his prosecution, and suitable penalties on conviction. The same section provides that, in all cases of lynching, when death ensues, the county where such lynching takes place shall be liable to the legal representative of the *Page 143 
person lynched in exemplary damages of not less than $2,000.
Appellant's sole contention is that the trial Judge erred in instructing the jury what constitutes "a mob or other unlawful assemblage of persons," and in not leaving it to them to find, without such instruction, whether the persons who lynched Cantey constituted "a mob or other unlawful assemblage of persons" within the meaning of the Constitution and statutes.
It was clearly the duty of the Court to instruct the jury and explain to them the meaning of the words used in the Constitution and statutes. It is a well settled rule of construction that technical words or phrases used in a statute — especially one dealing with legal proceedings — shall have their technical meaning, unless a contrary intention appears. The phrase "unlawful assemblage" has a technical meaning, and by using it as the alternative of the word "mob" it is clear that the lawmakers intended that "mob" should mean the same as "unlawful assemblage." Therefore the Court correctly defined the word "mob" as an "unlawful assemblage of persons" and correctly defined the latter phrase according to the standard textbooks and our own decisions.
   Judgment affirmed. *Page 144